Case 2:17-cv-05020-JWH-DFM Document 79 Filed 12/17/20 Page 1 of 1 Page ID #:344




                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



  VEIL V. DOUGLASS,                         Case No. CV 17-5020-JWH (DFM)

            Plaintiff,                      Order Accepting Report and
                                            Recommendation of United States
               v.                           Magistrate Judge

  MICHAEL LIN et al.,

            Defendants.



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. The Court engaged in a de novo
  review of those portions of the Report and Recommendation to which Plaintiff
  has objected. The Court accepts the findings, conclusions, and
  recommendations of the United States Magistrate Judge.
        IT IS THEREFORE ORDERED that Defendants’ unopposed Motion
  to Dismiss is granted. The only remaining claim is Plaintiff’s Eighth
  Amendment claim for medical indifference against Dr. Lin.


  Date: December 17, 2020                    ___________________________
                                             JOHN W. HOLCOMB
                                             United States District Judge
